12/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 20-0587


                                       OP 20-0587
                                   _________________

STATE OF MONTANA,

              Petitioner,

      v.
                                                                    ORDER
MONTANA EIGHTEENTH JUDICIAL
DISTRICT COURT, HONORABLE JOHN C.
BROWN, Presiding,

              Respondent.
                                   _________________

       The State of Montana seeks a writ of supervisory control over the Eighteenth Judicial
District Court, Gallatin County, to vacate that court’s September 15, 2020 order in Cause No.
DC-18-448C granting Defendant Jordan Miller’s motion to disqualify the prosecutor from
representing the State and permitting Miller to subpoena the prosecutor to testify at trial.
Having reviewed the State’s motion and appendices, the Court deems it appropriate to invite
a response.
       IT IS THEREFORE ORDERED that the Eighteenth Judicial District Court, the
Defendant in Gallatin County Cause No. DC-18-448C, or both, are granted thirty (30) days
from the date of this Order within which to file a response to the Petition in accordance with
M. R. App. P. 14(7)(a).
       The Clerk is directed to provide notice of this Order to all counsel of record in the
Eighteenth Judicial District Court’s Gallatin County Cause No. DC-18-448C and to the
Honorable John Brown, presiding District Court Judge.




                                                                                Electronically signed by:
                                                                                       Beth Baker
                                                                           Justice, Montana Supreme Court
                                                                                   December 9 2020